             Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                  §
 GERARDO SANCHEZ,
                                                  §
                                                  §
         Plaintiff,
                                                  §
 v.
                                                  §    Civil Action No. SA-20-CV-188-XR
                                                  §
 WELLS FARGO BANK, N.A., and
                                                  §
 MCCARTHY & HOLTHUS, LLP, as
                                                  §
 trustee,
                                                  §
         Defendants.
                                               ORDER

       On this date, the Court considered Defendant Wells Fargo’s motion to dismiss (docket no. 3).

After careful consideration, Defendant McCarthy & Holthus, LLP is DISMISSED WITHOUT

PREJUDICE as improperly joined, and Defendant Wells Fargo’s motion to dismiss (docket no. 3) is

GRANTED.

                                          BACKGROUND

       Plaintiff Gerardo Sanchez (“Plaintiff”) brought this action to prevent the foreclosure of real

property located at 119 Binham Heights (the “Property”) in Shavano Park, Texas. Docket no. 1-2.

Plaintiff brought this action in the 150th Judicial District Court, Bexar, County, Texas on February 4,

2020. Id. Plaintiff brought suit against two parties: (1) Wells Fargo Bank, N.A. (“Wells Fargo”) as

the holder of the Note and lien covering Plaintiff’s property, and (2) McCarthy & Holthus, LLP

(“McCarthy & Holthus”), as trustee who filed a notice for a trustee sale, initially scheduled for

February 4, 2020. Id. at 5. Plaintiff alleges that McCarthy & Holthus’s notice of the foreclosure sale

allowed him insufficient time to investigate the circumstances and consult with counsel. Id. at 6.

Plaintiff’s petition asks only for injunctive relief preventing the foreclosure sale. Id. at 7. Plaintiff

alleges no other causes of action.
            Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 2 of 7



       Wells Fargo timely removed the case to this Court on February 18, 2020. Docket no. 1. In its

Notice of Removal, Wells Fargo pleads that this Court has diversity jurisdiction under 28 U.S.C. §

1332(a). Wells Fargo alleges that it is a South Dakota citizen, as its main office is located in South

Dakota. Id. at 3 (citing Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307 (2006) (holding that a

national bank “is a citizen of the State in which its main office, as set forth in its Articles of

Association, is located”)). Wells Fargo further pleads that Plaintiff is domiciled with the intent to

remain indefinitely in Texas and, accordingly, is a Texas citizen for diversity purposes. Id. Thus,

Wells Fargo alleges that Plaintiff and Wells Fargo are completely diverse under 28 U.S.C. § 1332(a).

       Wells Fargo further argues that McCarthy & Holthus is improperly joined and that the Court

can thus ignore its citizenship for diversity purposes. It further alleges that the $75,000 amount-in-

controversy requirement is satisfied in that the property at issue has been assessed at a market value

of $492,150. Id. at 6 (citing Copeland v. U.S. Bank NA, No. 11-51206, 485 F. App’x 8, 9 (5th Cir.

2012) (using the value of the property to satisfy the amount-in-controversy requirement in a

foreclosure action)). The Court addresses first whether McCarthy & Holthus is improperly joined.

Concluding that it is, the Court therefore has proper subject matter jurisdiction and is able to next

consider Wells Fargo’s motion to dismiss.

                                            ANALYSIS

I.     Improper Joinder of McCarthy & Holthus

       Wells Fargo argues that McCarthy & Holthus is improperly joined and that its citizenship can

be disregarded for diversity purposes. Id. at 3. Specifically, Wells Fargo argues that (1) Plaintiff

alleges not a single cause of action against McCarthy & Holthus, and (2) foreclosure firms such as




                                                  2
             Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 3 of 7



McCarthy & Holthus have immunity for acts as foreclosure counsel. Id. at 4 (citing Iqbal v. Bank of

Am., NA, 559 F. App’x 363, 365 (5th Cir. 2014)).

        a.   Legal Standard

        A defendant may remove to federal court any civil action brought in state court over which

the district court would also have had original jurisdiction. 28 U.S.C. § 1441(a). Congress conferred

on the federal district courts original jurisdiction where the matter in controversy exceeds $75,000

and is between “citizens of different States.” 28 U.S.C. § 1332(a); Erie R. Co. v. Tompkins, 304 U.S.

64, 74 (1938). Congress also provided a mechanism for a defendant to remove “any civil action

brought in a State court of which the district courts of the United States have original jurisdiction” to

the district court where such action is pending, but a civil action “otherwise removable solely on the

basis of [diversity] jurisdiction…may not be removed if any of the parties in interest properly joined

and served as defendants is a citizen of the State in which such action is brought.” 28 U.S.C. §§

1441(a), (b)(2).

        Courts have interpreted § 1332(a) to require “complete diversity” between all plaintiffs and

all defendants. Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). The judicially created doctrine

of improper joinder “constitutes a narrow exception to the rule of complete diversity.” McDonal v.

Abbott Labs., 408 F.3d 177, 183 (5th Cir. 2005). If a court finds that a non-diverse defendant has

been improperly joined, then the court may disregard the citizenship of that defendant, dismiss the

non-diverse defendant from the case, and exercise subject matter jurisdiction over the remaining

diverse defendant. Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016).

        Improper joinder may be established in two ways: (1) actual fraud in the pleading of

jurisdictional fact, or (2) inability of the plaintiff to establish a cause of action against the non-diverse



                                                     3
             Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 4 of 7



party in state court. Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003). Where there is no allegation

of fraud in the pleadings, a court proceeds under the second prong to assess whether the plaintiff has

a “reasonable basis of recovery under state law” against the non-diverse defendant. Smallwood v. Ill.

Cent. R. Co., 385 F.3d 568, 573 (5th Cir. 2004). Courts in the Fifth Circuit apply a “12(b)(6)-type

analysis” to determine whether a plaintiff has a reasonable basis of recovery. Id. If a plaintiff has

not stated a claim for relief against a non-diverse defendant, then that defendant was improperly

joined, and the court may disregard their citizenship. Allen v. Walmart Stores, LLC, 907 F.3d 170,

183 (5th Cir. 2018). The removing party bears the burden of establishing federal jurisdiction and of

proving improper joinder. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002).

         b. Analysis

         Wells Fargo has met its burden of establishing federal jurisdiction and proving improper

joinder. McCarthy & Holthus, Wells Fargo’s foreclosure counsel, is immune from civil liability in

this action and, therefore, no reasonable basis for recovery exists against it. Where counsel is retained

to assist in foreclosure, and the actions complained of are within the scope of that representation,

attorney immunity applies to prevent claims based on those actions. Iqbal, 559 F. App’x 363, 365–

66 (5th Cir. 2014) (citing Campbell v. Mortg. Elec. Registration Sys., Inc., No. 03-11-429-CV, 2012

WL 1839357, at *5–6 (Tex.App.—Austin, May 18, 2012, pet. denied) (affirming dismissal on

grounds of attorney immunity in wrongful foreclosure case against counsel retained by Wells Fargo

to assist foreclosure)); see also Rojas v. Wells Fargo Bank, N.A., 571 F. App’x 274, 278 (5th Cir.

2014). Such qualified immunity “generally applies even if conduct is improper in the context of the

underlying lawsuit.” Campbell, 2012 WL 1839357, at *5 (citing Renfroe v. Jones & Assocs., 947



                                                   4
              Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 5 of 7



S.W.2d 285, 288 (Tex.App.—Fort Worth 1997, writ denied)). Indeed, an “attorney’s conduct is not

actionable even if it is frivolous or without merit as long as the attorney’s alleged conduct was part

of discharging his duties in representing his client.” Johnson v. CitiGroup Mortg. Loan Trust, Inc.,

No. 5:17-CV-1227-DAE, 2018 WL 6242181, at *4 (W.D. Tex. Mar. 19, 2018).

         Plaintiff’s allegation against McCarthy & Holthus—that the firm posted notice of the

foreclosure sale too late for Plaintiff to challenge it—is well within the scope of the firm’s

representation. Iqbal, 559 F. App’x at 365–66. The firm’s alleged conduct was part of discharging its

duties in representing Wells Fargo and, accordingly, its “conduct is not actionable.” Johnson, 2018

WL 6242181, at *4. There is accordingly no reasonable basis by which Plaintiff may recover from

McCarthy & Holthus and, thus the Court finds that the firm was improperly joined. Thus, Defendant

McCarthy & Holthus is DISMISSED WITHOUT PREJUDICE.

II.      Wells Fargo’s Motion to Dismiss

         With McCarthy & Holthus dismissed as improperly joined, and with Wells Fargo having

otherwise established the presence of complete diversity and sufficient amount-in-controversy, the

Court thus has jurisdiction to consider Wells Fargo’s motion to dismiss (docket no. 3).

      a. Legal Standard

         To survive a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief

must contain: (1) “a short and plain statement of the grounds for the court’s jurisdiction”; (2) “a short

and plain statement of the claim showing that the pleader is entitled to the relief”; and (3) “a demand

for the relief sought.” FED. R. CIV. P. 8(a). In considering a motion to dismiss under Rule 12(b)(6),



                                                    5
                Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 6 of 7



all factual allegations from the complaint should be taken as true, and the facts are to be construed

favorably to the plaintiff. Fernandez-Montes v. Allied Pilots Assoc., 987 F.2d 278, 284 (5th Cir. 1993).

To survive a 12(b)(6) motion, a complaint must contain “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

      b. Analysis

          Wells Fargo argues that Plaintiff fails to plead a single allegation relating to Wells Fargo’s

conduct, or otherwise plead any cause of action against it. Docket no. 3 at 2. The request for injunctive

relief, Wells Fargo contends, is not itself a cause of action but, rather, is dependent on the underlying

cause of action, such that if there is no underlying cause of action, the request for injunctive relief

should also be dismissed. Id. at 3–4.1 The Court agrees.

          A request for injunctive relief is not, itself, a cause of action. Collin Cty., Tex. v. Homeowners

Ass’n for Values Essential to Neighborhoods, 915 F.2d 167, 170–71 (5th Cir. 1990). The law is clear

that “injunctive relief is an equitable remedy, not a cause of action, and a claim for such relief should

be dismissed when no substantive legal claims are pled.” Scott v. JP Morgan Chase Bank, N.A., No.

4:13-CV-3211, 2014 WL 4167980, at *7 (S.D. Tex. Aug. 19, 2014); see also Pearlman v. Wells

Fargo Bank, N.A., No. H-17-1380, 2018 WL 2335367, at *3 n.6 (S.D. Tex. Mar. 7, 2018) (dismissing

plaintiff’s request for injunctive relief in foreclosure action where there were no underlying

substantive claims remaining).

          Plaintiff here pleads no other cause of action aside from his request for injunctive relief to

prevent the foreclosure of the Property. See generally docket no. 1-2. Because such a claim is an

equitable remedy, not a cause of action, when there are no other substantive claims, the request for



1
    Plaintiff did not respond to this motion or otherwise appear after the case was removed to this Court.

                                                         6
              Case 5:20-cv-00188-XR Document 6 Filed 04/30/20 Page 7 of 7



injunctive relief must be dismissed. Guajardo, 605 F. App’x at 250. Thus, because Plaintiff pleads

no cause of action, his request for injunctive relief cannot stand alone. Accordingly, Defendant’s

motion to dismiss is GRANTED.2

                                                  CONCLUSION

        For the foregoing reasons, McCarthy & Holthus is DISMISSED WITHOUT PREJUDICE

and Wells Fargo’s motion to dismiss (docket no. 3) is GRANTED. Plaintiff’s claims against Wells

Fargo are DISMISSED WITH PREJUDICE. The Clerk is DIRECTED to enter a final judgment

pursuant to Rule 58 and to close this case.

        It is so ORDERED.

        SIGNED this 30th day of April, 2020.




                                                  XAVIER RODRIGUEZ
                                                  UNITED STATES DISTRICT JUDGE




2
 Plaintiff’s request for attorney’s fees is similarly dismissed because there is no underlying substantive claim
upon which to base a claim for attorney’s fees. See Gooden v. Wells Fargo Bank, N.A., No. 4:19-cv-244, 2019
WL 6829047, at *5 (N.D. Tex. Dec. 13, 2019) (dismissing claim for injunctive relief and attorney’s fees in
foreclosure action when there were no remaining substantive claims).

                                                       7
